Citation Nr: 0528013	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for head injury with 
memory loss.

2.  Entitlement to service connection for postoperative 
residuals of pituitary tumor.

3.  Entitlement to service connection for postoperative 
residuals of brain tumor.

4.  Entitlement to service connection for headaches with 
lightheadedness.

5.  Entitlement to service connection for a bilateral eye 
disorder (claimed as nerve damage).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

As indicated in a Board decision on other claims dated in 
October 2002, the RO initially notified the veteran that his 
notice of disagreement with the August 1999 rating decision 
had been filed in an untimely manner.  Subsequently, however, 
after the veteran's representative submitted a purported copy 
of a notice of disagreement date stamped earlier than the one 
of record, the RO issued a statement of the case addressing 
the claims on appeal.  As well, the RO accepted as timely the 
veteran's subsequently filed substantive appeal on those 
claims.  The Board too accepts the latter notice of 
disagreement and subsequently filed substantive appeal as 
having been timely filed and, as such, treats the claims on 
appeal as pending since the RO initially denied them in 
August 1999. 

The veteran and his spouse testified in support of these 
claims at a video conference hearing held before the Board in 
June 2002.  In October 2003, the Board remanded these claims 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

During the video conference hearing, the veteran's spouse and 
representative raised a claim for service connection for 
post-traumatic stress disorder.  Tr. at 17-18 (June 24, 
2002).  The Board refers this matter to the RO for 
appropriate action.

The claim of entitlement to service connection for headaches 
with lightheadedness is addressed in the REMAND portion of 
the decision below and is again REMANDED to the RO via AMC.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a head injury with memory loss, postoperative 
residuals of pituitary and brain tumors, and a bilateral eye 
disorder (claimed as nerve damage).

2.  The veteran does not currently have residuals of an in-
service head injury.  

3.  A pituitary tumor and residuals thereof are not related 
to the veteran's period of active service.  

4.  A brain tumor and residuals thereof are not related to 
the veteran's period of active service.  

5.  A bilateral eye disorder involving nerve damage is not 
related to the veteran's period of active service and did not 
manifest to a compensable degree within one year of his 
discharge from service.




CONCLUSIONS OF LAW

1.  A head injury with memory loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Postoperative residuals of a pituitary tumor were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).

3.  Postoperative residuals of a brain tumor were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

4.  A bilateral eye disorder (claimed as nerve damage) was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the claims of entitlement to 
service connection for a head injury with memory loss, 
postoperative residuals of pituitary and brain tumors, and a 
bilateral eye disorder (claimed as nerve damage), VA has 
provided the veteran adequate notice and assistance such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice on the 
claims of entitlement to service connection for a head injury 
with memory loss, postoperative residuals of pituitary and 
brain tumors, and a bilateral eye disorder (claimed as nerve 
damage) in May 2001, after initially denying those claims in 
a rating decision dated August 1999.  However, VCAA notice 
was not mandated at the time of the initial RO decision; 
therefore, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the May 2001 notice letter, the RO acknowledged the 
veteran's claims, notified him of the VCAA and VA's duty to 
assist, and explained to him that it was developing his 
claims pursuant to that duty.  The RO indicated that it would 
make reasonable efforts to help the veteran get evidence to 
support his claims provided he identified the sources 
thereof, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all such 
evidence.  The RO identified the evidence that the veteran 
still needed to submit to substantiate his claims, including 
service medical records, information collaborating in-service 
treatment for a head injury, and authorizations to release 
his medical records to VA.  The RO advised the veteran to 
identify or send directly to VA all such evidence.  

Moreover, in a rating decision dated August 1999, a statement 
of the case issued in November 2001, supplemental statements 
of the case issued in February 2002 and May 2005, letters 
dated January 2003 and January 2004, and a remand issued in 
October 2003, VA, via the RO, AMC and Board, provided the 
veteran much of the same information furnished in the May 
2001 notice letter.  As well, the RO noted what the evidence 
needed to show to substantiate the veteran's claims.  The RO 
also informed the veteran that it had requested, but not yet 
received, records from the hospital in Vietnam, where he 
allegedly received treatment for a head injury in service, 
and explained to him the importance of ensuring VA's receipt 
of evidence showing such treatment.  In addition, the RO 
informed the veteran of the reasons for which it denied the 
veteran's claims, the evidence upon which it based its 
denial, and the evidence still needed to substantiate those 
claims.  The RO also furnished the veteran the provisions 
pertinent to his claims, including those governing VA's 
duties to notify and assist.   

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims of 
entitlement to service connection for a head injury with 
memory loss, postoperative residuals of pituitary and brain 
tumors, and a bilateral eye disorder (claimed as nerve 
damage).  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
First, it endeavored to secure and associate with the claims 
file all of the evidence the veteran reported as being 
pertinent to those claims, including service medical records 
and private treatment records.  However, its search for 
records of the veteran's alleged treatment of an in-service 
head injury was unsuccessful.  Moreover, with regard to 
alleged post-service treatment, one identified private 
provider responded that he was unable to locate any records 
of treatment of the veteran.  

Neither the veteran, nor his representative now asserts that 
there is any other pertinent, outstanding evidence that needs 
to be secured before deciding the claims at issue in this 
portion of the Board's decision.  In fact, in written 
statements received in March 2002 and June 2004, the veteran 
and his representative indicated that they had no other 
evidence to furnish and asked the Board to proceed in 
adjudicating his appeal.   

The RO did not conduct medical inquiry in an effort to 
substantiate these claims.  Under 38 C.F.R. § 3.159(c)(4) 
(2005), VA is to afford a claimant a medical examination or 
obtain a medical opinion if VA determines it is necessary to 
decide a claim.  A medical examination or medical opinion is 
deemed necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. § 
3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period, and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease or another service-connected 
disability.  As indicated below, with regard to each claim at 
issue in this portion of the Board's decision, the evidence 
that is now part of the record does not meet the 
aforementioned criteria.  VA is thus not required to conduct 
medical inquiry in an effort to substantiate these claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir.).  
Inasmuch as VA has provided the veteran adequate notice and 
assistance with regard to his claims of entitlement to 
service connection for a head injury with memory loss, 
postoperative residuals of pituitary and brain tumors, and a 
bilateral eye disorder (claimed as nerve damage), the Board 
deems the record with regard to these claims ready for 
appellate review.   

II.  Analysis of Claims

The veteran seeks service connection for a head injury with 
memory loss, postoperative residuals of pituitary and brain 
tumors, and a bilateral eye disorder (claimed as nerve 
damage).  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and developed an organic disease of the nervous system or a 
brain tumor to a degree of 10 percent within one year from 
the date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Head Injury with Memory Loss

According to the veteran's written statements submitted 
during the course of this appeal and June 2002 hearing 
testimony of the veteran and his spouse, the veteran is 
entitled to service connection for residuals of an in-service 
head injury, which he sustained in 1970, during a vehicle 
accident.  Allegedly, while serving as a heavy equipment 
operator near Qui Nhon in Vietnam in 1970, the veteran drove 
a front-end loader to clear out a trash dump.  This vehicle 
rolled over, at which time the veteran reportedly landed on 
his face; this injury necessitated a three-day 
hospitalization, after which the veteran began to experience 
residuals of the injury, including, in part, memory loss.  
The veteran reportedly wrote his spouse a letter regarding 
this incident, but he did not submit it in support of his 
appeal.  Following discharge, in the early 1990s, the veteran 
was allegedly involved in another vehicle accident, after 
which medical professionals began to note abnormalities, 
including an old fracture in the left frontal area of the 
skull, on testing.  The veteran believes this fracture 
occurred in service secondary to the 1970 accident.  

In support of his assertions, the veteran has submitted 
copies of photographs, most of which show an overturned large 
vehicle, described as a front-end loader.  He alleges that 
this is the vehicle in which he was riding when the head 
injury occurred.

The veteran served on active duty from June 1968 to December 
1970.  His service medical records do not reflect that the 
accident occurred or that the veteran sustained a head 
injury.  On separation examination conducted in December 
1970, an examiner noted a normal clinical evaluation of the 
veteran's head and face and a normal neurologic evaluation.     

Since discharge, the veteran has sought private treatment for 
multiple medical complaints associated with his head, 
including memory loss.  However, no medical provider has 
attributed such complaints to the veteran's period of active 
service.  

During a neuropsychological evaluation conducted in May 2002, 
the veteran reported that he began to experience 
forgetfulness following the 1970 accident.  He also reported 
that, approximately 13 years earlier (1989), he was involved 
in another vehicle accident, during which he hit his head on 
the headrest.  He further reported that, thereafter, he began 
to experience other symptomatology.  

Reports of computer tomography scans of the brain conducted 
since 1994 show, as alleged, a remote healed depressed 
fracture involving the left frontal bone of the head.  In 
March 2000, Gordy S. Hall, M.D., opined that this fracture 
and a scar of the left frontal area could have occurred in 
Vietnam, when the veteran injured that area during an 
accident.  No other medical professional has discussed the 
etiology of this fracture.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to Dr. Hall's opinion.  First, it is based on an 
unsubstantiated medical history provided by the veteran, 
rather than on supporting clinical data or evidence, and does 
not take into account evidence showing a post-service 
accident and head injury.  Moreover, being speculative, it 
does not represent an opinion with the required degree of 
medical certainty.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing the 
existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With 
regard to this claim, however, the only evidence the veteran 
has submitted establishing that he currently has residuals of 
an in-service head injury are Dr. Hall's opinion, discounted 
above, and his own assertions.  These assertions are 
insufficient to establish the existence of a current 
disability as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions). 

Inasmuch as the veteran does not currently have residuals of 
an in-service head injury, the Board concludes that such 
residuals, including memory loss, were not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, the preponderance of the evidence is against the 
claim; it must therefore be denied.

B.  Residuals of Pituitary and Brain Tumors & Bilateral Eye 
Disorder 

Post-service medical documents, including records from Lloyd 
A. Youngblood, M.D., Dr. Hall, Lawrence R. Clarke, M.D., 
Fletcher Lee, M.D., Michael Bertino, M.D., the Eye Institute 
of San Antonio, Health Texas Medical Group, and Neurosurgical 
Associates of San Antonio, reports from Nadi Hibri, M.D. and 
Katherine E. Goethe, Ph.D., letters from John P. Wissinger, 
M.D., and Andrew J. Cottingham, M.D., and multiple reports of 
testing, confirm that the veteran currently has residuals of 
a pituitary adenoma, removed in 1992, and an eye disorder 
manifested by a visual field defect, which initially 
manifested a couple of years prior to the 1992 surgery.  
These documents also confirm that the veteran has an 
irregularity of the left frontal area of the brain, which 
represents a brain tumor, or an old depressed fracture, or a 
depressed fracture with a small, projecting osteoma.  While 
the evidence conflicts with regard to the nature of the 
latter medical condition, for the sake of further discussion, 
the Board accepts this evidence as sufficient to show that 
the veteran currently has postoperative residuals of 
pituitary and brain tumors.   

The veteran claims that these tumors and eye disorder result 
from the 1970 accident noted above, but no medical provider 
has provided an opinion substantiating this claim.  Rather, 
the veteran's assertions represent the only evidence of 
record establishing a relationship between these conditions 
and his period of active service.  Under Espiritu, 2 Vet. 
App. at 494-95, these assertions are insufficient to 
establish the necessary nexus in this case.   

In light of the evidence of record, the Board finds that 
postoperative residuals of pituitary and brain tumors and an 
eye disorder involving nerve damage are not related to the 
veteran's period of active service.  The Board also finds 
that the neither the veteran's brain tumor nor his eye 
disorder manifest to a compensable degree within a year of 
the veteran's discharge from service.  Based on these 
findings, the Board concludes that these disorders were not 
incurred in or aggravated by service.  The Board also 
concludes that the brain and eye disorders may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise with regard to any of these claims; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.   Rather, as the 
preponderance of the evidence is against the claims, they 
must be denied.


ORDER

Service connection for a head injury with memory loss is 
denied.

Service connection for postoperative residuals of a pituitary 
tumor is denied.

Service connection for postoperative residuals of a brain 
tumor is denied.

Service connection for a bilateral eye disorder (claimed as 
nerve damage) is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for headaches with lightheadedness.  Additional 
action is necessary before the Board can decide this claim.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate a 
claim and assist him in obtaining and fully developing all of 
the evidence relevant to that claim.  In this case, VA has 
not yet provided the veteran adequate assistance with regard 
to this particular claim.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Again, a medical 
examination or medical opinion is deemed necessary if the 
following criteria are met: (1) The record does not include 
sufficient competent medical evidence to decide the claim; 
(2) The record includes competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (3) The record establishes that the 
claimant suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. § 
3.309, 3.313, 3.316, or 3.317, which manifested during an 
applicable presumptive period; and (4) The record indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease or another 
service-connected disability.  In this case, examinations of 
the veteran's lungs, skin and knees are necessary.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, an examination is necessary because the 
veteran's service and post-service medical records reflect 
in-service and post-service treatment for headaches.  
Although there is some indication in the post-service medical 
records that the headaches might be due to the veteran's 
pituitary and/or brain tumors or a psychiatric disorder, no 
medical professional has definitely commented on any such 
relationship.  Moreover, VA has not obtained a medical 
opinion regarding whether the veteran's current headaches 
with lightheadedness might be related to the documented in-
service headache complaints.  

This case is REMANDED for the following action:

1.  AMC should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for the purpose of determining the 
etiology of any headaches with 
lightheadedness shown to exist.  AMC 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:   

a) determine whether the veteran has 
headaches and/or lightheadedness; 

b) provide an opinion as to whether 
such a disorder(s) is(are) at least 
as likely as not (50 percent or 
greater likelihood) related to the 
veteran's period of active service, 
including his documented in-service 
headache complaints; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 

2.  AMC should then readjudicate the 
veteran's claim of entitlement to service 
connection for headaches with 
lightheadedness based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran and his representative are not required to take 
action in response to this remand.  However, they have the 
right to do so by submitting additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


